            Case 2:20-cv-01910-JS Document 15 Filed 03/10/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN C. BERKERY, SR.                            :          CIVIL ACTION
                                                 :
    v.                                           :          No. 20-1910
                                                 :
 STATE FARM MUTUAL                               :
 AUTOMOBILE INSURANCE                            :
 COMPANY                                         :

                                      MEMORANDUM
 Juan R. Sánchez, C.J.                                                         March 10, 2021

         Pro se Plaintiff John C. Berkery, Sr. brings this action alleging Defendant State Farm

Mutual Automobile Insurance Company acted fraudulently, in bad faith, and in violation of

Pennsylvania’s consumer protection laws when it denied Berkery’s insurance claim following an

automobile accident. State Farm now moves to dismiss the action for failure to state a claim upon

which relief may be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). After reviewing

the Amended Complaint and finding no basis for the exercise of subject matter jurisdiction, the

Court will sua sponte dismiss the Amended Complaint pursuant to Federal Rule of Civil Procedure

12(h)(3).

BACKGROUND

          John C. Berkery, Sr. and Thomas Mooney were involved in an automobile collision in

the parking lot of a convenience store in Flourtown, Pennsylvania on October 26, 2019. Berkery

alleges Mooney’s car struck his car as he backed out of a parking spot. Berkery claims he had the

right-of-way and Mooney was at fault. The damage to Berkery’s vehicle was estimated to be

$768.58. See Compl. Ex. G, ECF No. 2.

         Berkery held a liability automobile-insurance policy with the Government Employees

Insurance Company (GEICO) at all relevant times. Mooney carried a similar policy with
          Case 2:20-cv-01910-JS Document 15 Filed 03/10/21 Page 2 of 6




Defendant State Farm. After the accident, Berkery filed a claim with State Farm (Mooney’s

insurer) and State Farm denied the claim, stating “no independent evidence has been provided to

determine which version of the accident [was] accurate.” Id. Ex. F. In instances where fault cannot

be determined, State Farm’s policy is to assign liability at “[w]ord versus [w]ord.” Id. Berkery

claims State Farm acted fraudulently and in bad faith when it denied his claim and sent him several

subsequent correspondences regarding the status of the claim.

       Berkery filed suit against State Farm on April 13, 2020, alleging common law fraud and

deceit, bad faith pursuant to 42 Pa. Cons. Stat. § 8371, violations of the Pennsylvania Unfair Trade

Practices and Consumer Protection Law (UTPCPL), 73 Pa. Cons. Stat. §§ 201-1–9.2, and

violations of the Unfair Insurance Practices Act (UIPA), 40 Pa. Cons. Stat. § 1171.1 as factors in

determining bad faith. See Compl. 1–2, ECF No. 2. State Farm filed a motion to dismiss the

Complaint but Berkery then filed a timely Amended Complaint. ECF No. 8–9. The Amended

Complaint reiterates the same core allegations but also states a new claim for “intentional and

negligent interference with this action” by State Farm and Claim Agent Vinita Deshmukh.1 Am.

Compl. 18, ECF No. 9. Deshmukh was an agent assigned to Berkery’s claim and sent Berkery

several periodic letters related to his claim and this litigation. Am. Compl. Ex. H, K, ECF No. 9.

Although the letters say they were automatically generated pursuant to State Farm’s policies and

Pennsylvania regulations governing claims processing, Berkery claims these communications

were “unwanted and threatening.” Id. at 18. State Farm now moves again to dismiss this action

because the Amended Complaint fails to state a claim upon which relief may be granted pursuant

to Federal Rule of Civil Procedure 12(b)(6). Def.’s Mot., ECF No. 11.


1
  The Amended Complaint alleges Deshmukh is individually liable in tort for interference with
this litigation but Berkery never served Deshmukh with process and Deshmukh is not a party to
this case.
                                                 2
           Case 2:20-cv-01910-JS Document 15 Filed 03/10/21 Page 3 of 6




       Berkery’s claims arise wholly under Pennsylvania state law. He asserts he has met the

requirements for diversity jurisdiction because he is a citizen of Pennsylvania and State Farm is an

Illinois corporation with its principal place of business also in Illinois. Am. Compl. 1–2, ECF No.

9. Berkery claims the amount in controversy exceeds $75,000. Id. at 1.

DISCUSSION

       Berkery has failed to establish the statutory requirements for diversity jurisdiction and the

Court will therefore dismiss the Amended Complaint. Although the parties are completely diverse,

Berkery has failed to show that the amount in controversy exceeds $75,000.

       In order for a federal court to exercise diversity jurisdiction, the plaintiff must meet two

requirements. First, the matter in controversy must exceed $75,000, exclusive of interest and costs.

28 U.S.C. § 1332(a). Second, the parties must be citizens of different states and completely diverse.

Id. Berkery is the sole plaintiff and a citizen of Pennsylvania; State Farm is the sole defendant and

a citizen of Illinois. Berkery has thus satisfied the complete diversity requirement in the Amended

Complaint. See Am. Compl. 2, ECF No. 9. However, he has failed to show how the amount in

controversy exceeds $75,000.

       The jurisdictional minimum question may be raised by either party at any time, and if not

raised by the parties, it is to be raised by the court on its own initiative. Fed. R. Civ. P. 12(h)(3);

see also Carlsberg Resources Corp. v. Cambria Sav. & Loan Ass’n, 554 F.2d 1254, 1256 (3d Cir.

1977). The relevant time for establishing the amount in controversy is at the commencement of

the action, which is the time the complaint is filed. Auto-Owners Ins. Co. v. Stevens & Ricci, Inc.,

835 F.3d 388, 395–96 (3d Cir. 2016); Meritcare Inc. v. St. Paul Mercury Ins. Co., 166 F.3d 214,

217–18 (3d Cir. 1999). The determination is controlled by application of federal standards,




                                                  3
           Case 2:20-cv-01910-JS Document 15 Filed 03/10/21 Page 4 of 6




although state law determines the nature and extent of damages to be awarded. Horton v. Liberty

Mut. Ins. Co., 367 U.S. 348, 352–53 (1961).

       In a diversity action, “if, from the face of the pleadings, it is apparent, to a legal certainty,

that the plaintiff cannot recover the amount claimed . . . the suit will be dismissed.” St. Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938); Auto-Owners Ins. Co., 835 F.3d

at 395. A mere conclusory statement of jurisdiction in the complaint is insufficient to determine

whether the amount in controversy has been met. Id. The plaintiff must merely establish that it

does not appear to a legal certainty that the claim is below the jurisdictional amount. Omega Sports

v. Sunkyong America, 872 F. Supp. 201, 202 (E.D. Pa. 1995). The burden of proof is on the party

asserting jurisdiction, who must prove, by a preponderance of the evidence, that the amount in

controversy exceeds $75,000. Auto-Owners Ins. Co., 835 F.3d at 395. The amount must be

pleaded, and a complaint is fatally defective if it fails to contain a proper allegation of the amount

in controversy. See Shlesinger v. Councilman, 420 U.S. 738, 744 (1975). However, in applying

the legal certainty test, the court can resort to matters outside the pleadings in order to amplify the

meaning of the complaint’s allegations. See Zacharia v. Harbor Island Spa, Inc., 684 F.2d 199,

202 (2d Cir. 1982).

       When deciding the jurisdictional amount in a case with a small claim for special damages

and a large claim for unliquidated damages, the Third Circuit has stated,

       assuming that claimed tangible items of damage legally related to the cause of action will
       be taken as true, the court should be able to determine … the ‘upper limit’ of a permissible
       award that includes tangible recoverable items such as medical[,] special[,] and lost wages
       damage items as well as the intangibles of pain, suffering, and inconvenience [and loss of
       future earning capacity].

Nelson v. Keefer, 451 F.2d 289, 296 (3d Cir. 1971).




                                                  4
           Case 2:20-cv-01910-JS Document 15 Filed 03/10/21 Page 5 of 6




       Berkery claims actual damages of $788.58, incidental damages, costs, fees, expenses, and

statutory interest on any money damages. Am. Comp. 19–20, ECF No. 9. Berkery also asks the

Court to permanently enjoin State Farm from “further violations of law” and “commissions of []

fraudulent actions.” Id. Actual damages are includable in the jurisdictional amount calculation, but

costs and fees generally are not unless they form part of the claim itself. Although Berkery also

seeks incidental damages based on his bad faith and unfair business practices claims, he fails to

state with any degree of specificity what those damages are and how they exceed the $75,000

threshold. Because he also asks for injunctive relief, the Court must assess whether the value of

the injunction sought raises the total value of the action to exceed the jurisdictional amount in

controversy. The value of an injunction is measured by the value, from the plaintiff’s perspective,

of the right sought to be protected. See In re Corestates Tr. Fee Litig., 39 F.3d 61, 65 (3d Cir.

1994) (quoting Wright et al., Fed. Prac. & Proc. § 3708, 143–44 (2d ed. 1985)); see also Pierson

v. Source Perrier, S.A., 848 F. Supp. 1186, 1189 (E.D. Pa. 1994) (citing John B. Kelly, Inc. v.

Lehigh Nav. Coal Co., Inc., 151 F.2d 743 (3d Cir. 1945)). Whether the injunction is measured by

State Farms cost of compliance or the value of the benefit to Berkery, it appears to a legal certainty

that the value of enjoining State Farm from sending monthly letters regarding his car insurance

claim combined with Berkery’s actual and incidental damages cannot exceed $75,000. Berkery

has made no claims for medical, special, or lost wages damages, nor has he alleged damages for

pain, suffering, or loss of future earnings capacity. Because Berkery seeks only $788.58 in actual

damages and an injunction prohibiting State Farm from sending him mail—and fails to plead with

specificity any other damages—it appears to a legal certainty his actual damages, incidental

damages, and requested injunctive relief cannot exceed $75,000.




                                                  5
          Case 2:20-cv-01910-JS Document 15 Filed 03/10/21 Page 6 of 6




CONCLUSION

       Because it appears to a legal certainty that the value of Berkery’s potential recovery cannot

exceed $75,000, and Berkery presents no other basis for subject matter jurisdiction, the Court will

dismiss the Amended Complaint with prejudice.

       An appropriate order follows.



                                                    BY THE COURT:




                                                     /s/ Juan R. Sánchez
                                                    Juan R. Sánchez, C.J.




                                                6
